Citation Nr: 1634659	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  10-33 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative changes of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to April 1998.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied an increased evaluation in excess of 10 percent for the Veteran's service-connected degenerative changes of the left knee.

In February 2014, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.

The case was previously before the Board in June 2014, at which time the Board, in pertinent part, remanded the issue of entitlement to an increased rating for the left knee disability for additional development.  The case has since returned to the Board.


FINDING OF FACT

In June 2016, prior to the promulgation of a decision in the appeal, the Veteran, indicated that he wished to withdraw from appeal the claim of entitlement to a rating in excess of 10 percent for degenerative changes of the left knee.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for entitlement to a rating in excess of 10 percent for degenerative changes of the left knee have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.

On June 3, 2016, prior to the promulgation of a decision in this case, the Veteran's representative submitted a statement indicating that the Veteran wished to withdraw from appellate status the issue of entitlement to a rating in excess of 10 percent for degenerative changes of the left knee.  Attached to this communication was a signed statement from the Veteran confirming that he no longer wished to pursue his left knee increased rating claim.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.


ORDER

The appeal as to the claim of entitlement to a rating in excess of 10 percent for degenerative changes of the left knee is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


